Citation Nr: 1713200	
Decision Date: 04/07/17    Archive Date: 04/26/17

DOCKET NO.  13-01 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether an overpayment of Department of Veterans Affairs compensation benefits in the calculated amount of $966.00 was properly created, to include whether the Agency of Original Jurisdiction (AOJ) acted in a timely manner to remove the Veteran's former spouse as a dependent.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1996 to November 2001 and from October 2003 to February 2007 with additional periods of inactive duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Debt Management Center, which removed the Veteran's former spouse, J.B., from his award, effective November 1, 2010, based on divorce, and which informed the Veteran that an overpayment in the amount of $966.00 had been created.  

The issue of entitlement to a waiver of overpayment was claimed by the Veteran in May 2012, and denied in a subsequent December 2012 Decision on Waiver of Indebtedness.  The Veteran did not file an appeal; therefore, the issue of waiver of overpayment is not before the Board.  


FINDINGS OF FACT

1.  In October 2010, the Veteran informed the AOJ that his marital status had changed, and due to his October 2010 divorce, his former spouse should be removed as a dependent.  

2.  In March 2012, the AOJ acknowledged receiving the Veteran's October 2010 statement informing VA of his change in dependency status.   

3.  In March 2012, the AOJ notified the Veteran that his former spouse was removed as a dependent and his compensation benefits were reduced, effective November 1, 2010, creating an overpayment in the amount of $966.00.  

3.  From November 1, 2010, the Veteran continued to receive VA service-connected compensation, which included additional benefits for J.B., his former spouse.  

4.  The AOJ committed administrative error by continuing to pay the Veteran an additional amount of compensation for his former spouse after October 2010, when the AOJ was explicitly notified at the time of the divorce that the Veteran and J.B. had divorced.  

5.  The Veteran was also partially at fault by continuing to accept payment of the dependent benefit.  

6.  The overpayment of VA dependency benefits in the amount of $966.00 was properly created.  


CONCLUSION OF LAW

The overpayment of VA service-connected benefits based on removal of former spouse, J.B. as a dependent, effective November 1, 2010, was properly created.  38 U.S.C.A. §§ 1115, 1135, 1506, 5112 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 3.500, 3.501, 3.652 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA does not apply to cases involving the validity of a debt, which are not claims for benefits.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Thus, the provisions of the VCAA do not apply in this matter.  

The Veteran does not dispute that the AOJ acted properly to reduce his compensation benefits.  Rather, the Veteran contends that he is not responsible for the debt that was created, because the AOJ committed administrative error when it failed to respond for almost two years to his October 2010 notice of change in dependency status.  Thereby, he continued to receive the additional amount for his former spouse in his compensation benefits.  Acknowledging that he continued to accept his compensation benefits which included the additional benefit, and that he did not make any attempts to return the additional benefit, the Veteran asserts that he assumed that the AOJ had taken the appropriate action to reduce his compensation benefits after sending his October 2010 notice, and was not aware that he was continuing to receive the additional benefit.  

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2016).  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1) (2016); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911(c)(2), 1.963 (2016).  As discussed above, only the validity of the debt is at issue in this appeal.  

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 C.F.R. § 3.4(b)(2) (2016).

A beneficiary is charged with knowing the rules governing compensation.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (summarizing Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997)).  "Knowledge" is "[a]n awareness or understanding of a fact or circumstance; a state of mind in which a person has no substantial doubt about the existence of a fact."  Black's at 950.  A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015).

An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent, 27 Vet. App. at 380 (citing 38 U.S.C. § 5112(b)(9); see 38 C.F.R. § 3.500(b)(1); VAOPGREC 2-90 (March 20, 1990)).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

It is not considered administrative error for VA to continue to sending monthly payments after the Veteran notified VA of his changed status, and VA's delay in administratively processing the adjustment to the rate of compensation is also not considered administrative error.  Dent, 27 Vet. App. at 384.

In October 2010, the Veteran submitted a statement notifying the AOJ that he had divorced his wife, J.B., in October 2010, and requesting that she be removed as a dependent from his compensation benefit award.  

Prior to 2012, the record does not include any indication that the AOJ acted on the Veteran's notice of change in dependency status.  Nor does the record show that the Veteran tried to contact the AOJ again regarding his change in status.  Finally, there is no indication that the Veteran attempted to return his additional compensation benefits.  

In March 2012, the AOJ notified the Veteran that it had received his October 2010 notification that his dependency status had changed.  As a result, the AOJ decided to remove the Veteran's former spouse as a dependent and reduce his compensation benefits, effective November 1, 2010.  The AOJ informed the Veteran that an overpayment in the amount $966.00 had been created.  The Veteran appealed the decision, citing the AOJ's failure to respond to his October 2010 statement informing the AOJ of his divorce, and essentially arguing that the debt was not valid due the AOJ's administrative error.  

Regarding the validity of the debt created, the central question concerns whether the debt created was solely the result of administrative error by the AOJ.  

Based on a complete review of the evidence, the record shows that for almost two years, the AOJ had actual knowledge that the Veteran was divorced, but failed to act on that information.  This was error on the AOJ's part.  

However, the Veteran is also partially at fault by continuing to accept the full benefit payments when he knew he was not entitled to the additional amount for his former spouse.  The Veteran maintains that he was unaware that the AOJ had not reduced his award following his October 2010 statement alerting the AOJ of his divorce from J.B.  Even if the Veteran had no actual knowledge of the AOJ's failure to timely reduce his compensation award, the fact that there was no change in his monthly payments between November 2010 and March 2012 is constructive knowledge of the AOJ's administrative error.  The Veteran continued to receive the same monthly direct deposit payment into his bank account at the full rate despite his knowledge that he was not entitled to the full amount.  Thus, he is, at a minimum, partially at fault.  Therefore, the debt was valid and an overpayment was created.  See Dent, 27 Vet. App. at 384.  


ORDER

The appeal is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


